Case 1:21-cv-21330-BB Document 13 Entered on FLSD Docket 04/20/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-21330-BLOOM/Otazo-Reyes

 ADRIENNE A. VAN TONGERLOO,

         Plaintiff,

 v.

 USHER MARINE SERVICES, LLC;
 FLEET MIAMI, LLC; and M/Y
 MYSTIQUE, in rem,

       Defendants.
 ________________________________/

       ORDER ON MOTION FOR ISSUANCE OF WARRANT OF ARREST IN REM

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Issuance of Warrant of

 Arrest In Rem, ECF No. [11] (“Motion”). The Motion requests that this Court issue a warrant of

 arrest in rem, pursuant to Rule C of the Supplemental Admiralty and Maritime Claims, stating that:

                 The Verified Complaint sets forth a claim for enforcement of a maritime
         lien for unpaid wages and now seeks the arrest of the Defendant vessel, M/Y
         MYSTIQUE, a 2004 87’5” Warren Yachts recreational vessel, her boats, engines,
         generators, tackle, rigging, apparel, furniture, furnishings, equipment, contents
         and appurtenances, etc., in rem, inasmuch as the Plaintiff has set forth therein a
         prima facie showing that an action in rem exists, in that said Defendant is indebted
         to the Plaintiff as set forth in the Verified Complaint, that said action supports
         a Warrant of Arrest of the M/Y MYSTIQUE, a 2004 87’5” Warren Yachts
         recreational vessel, her boats, engines, generators, tackle, rigging, apparel,
         furniture, furnishings, equipment, contents and appurtenances, etc., in rem, and said
         vessel is currently within the Southern District of Florida.

 Id. at 1.

         With regard to arrest warrants for in rem actions, Rule C states that courts “must review

 the complaint and any supporting papers. If the conditions for an in rem action appear to exist, the

 court must issue an order directing the clerk to issue a warrant for the arrest of the vessel or other

 property that is the subject of the action.” Fed. R. Civ. P. Supp. R. C(3)(a)(i). Plaintiff’s Verified
Case 1:21-cv-21330-BB Document 13 Entered on FLSD Docket 04/20/2021 Page 2 of 3

                                                         Case No. 21-cv-21330-BLOOM/Otazo-Reyes


 Amended Complaint, ECF No. [12] (“Amended Complaint”),1 asserts three counts of unpaid

 seaman’s wages. Counts I and II assert individual claims in personam for seaman’s penalty wages

 pursuant to 46 U.S.C. § 10313(f), (g)(1) against Defendants Usher Marine Services, LLC and Fleet

 Miami, LLC—both of which are entities “engaged in the operation and management of private

 yachts on navigable waters”—for unpaid tips owed to Plaintiff. ECF No. [12] ¶¶ 3-4.2 Count III

 further asserts an in rem claim for seaman’s wages against M/Y MYSTIQUE, asserting that

 “Plaintiff is entitled to an in rem maritime lien against the M/Y MYSTIQUE, for work she

 performed onboard the vessel, for unpaid gratuity wages and for penalty wages.” Id. ¶ 26. Although

 Count III does not assert any legal basis for the requested maritime lien, Plaintiff seeks the same

 amount of damages in Count III as she does for seaman’s penalty wages in Counts I and II. See

 Fed. R. Civ. P. Supp. R. C(1) (“Except as otherwise provided by law a party who may proceed in

 rem may also, or in the alternative, proceed in personam against any person who may be liable.”).

         Upon review of the Amended Complaint, the Court finds that Plaintiff has failed to

 establish a basis for an action in rem. In particular, the claims asserted in Plaintiff’s Amended

 Complaint are based upon unpaid wages for Plaintiff’s steward services pursuant to 46 U.S.C. §

 10313(f), (g)(1). Critically, however, 46 U.S.C. § 10313(h) states that “[s]ubsections (f) and (g) of

 this section do not apply to a fishing or whaling vessel or a yacht.” 46 U.S.C. § 10313(h). As such,

 the Court concludes that the conditions for an in rem action do not appear to exist and a warrant

 for the arrest of the vessel is not appropriate in this case.



 1
   Although the Amended Complaint was filed after the instant Motion, the Court will base its analysis on
 the Amended Complaint as it is the operative pleading in this matter.
 2
  The Amended Complaint alleges that Plaintiff served as a steward onboard the M/Y MYSTIQUE for a
 charter voyage, and explains that “[t]ips to crewmembers on charter voyages are an expected and customary
 part of wages for work on Defendants’ vessels, including M/Y MYSTIQUE, and in the yachting industry.”
 ECF No. [12] ¶ 9.


                                                     2
Case 1:21-cv-21330-BB Document 13 Entered on FLSD Docket 04/20/2021 Page 3 of 3

                                                Case No. 21-cv-21330-BLOOM/Otazo-Reyes


        Accordingly, it is ORDERED AND ADJUDGED Plaintiff’s Motion for Issuance of

 Warrant of Arrest In Rem, ECF No. [11], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 19, 2021.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                            3
